DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/13/2019, 02/13/2020, 02/13/2020, 03/13/2020, 08/04/2020, 08/04/2020, 10/29/2020, and 09/22/2021 were filed after the mailing date of the instant application on 02/13/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-20), drawn to a light-emitting compound, a composition comprising the compound, and an electroluminescent device comprising the composition, in the reply filed on 09/22/2021 is acknowledged.
Claims 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim.

Specification
The disclosure is objected to because of the following informalities: The letters, numbers, and/or bonds in the chemical structure given in pages 15-16 are illegible. Please correct these structures so all letters, numbers, and/or bonds are clearly visible. See the example below.

    PNG
    media_image1.png
    257
    237
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    241
    332
    media_image2.png
    Greyscale

	  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 9-12, and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claims 1, 9, and 14, Applicant has only provided two structures that meet the requirements of the phosphorescent complex of the claimed invention (See Compound Example 1, Figure 2, and Compound Example 2, Figure 3. Therefore, it appears that Applicant does not have possession of all the compounds that meet the claimed invention (See MPEP 2163.02).
Claims 2-4, 10-12, 15-19 do not provide further limiting structure to the phosphorescent complex and are therefore rejected by virtue of dependency.
With respect to claims 9 and 17, Applicant has provided no specific examples of a combination of an organometallic complex and host material that would result in the claimed composition. While polymers are mentioned that “comprise repeat unites of formulae VIIa (50 mol%), XI (40 mol%) and X (10 mol %)” and the like, formulae (VIIa) (XI) and (X) all contain undefined variables, and so nowhere in the application is a suitable host material defined.

    PNG
    media_image3.png
    126
    81
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    194
    178
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    140
    179
    media_image5.png
    Greyscale

Claims 10-13 and 18-19 are rejected by virtue of dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 12, 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 4, 6, 12 and 19, the use of a narrow numerical range that falls within a broader range in the same claim has rendered these claims indefinite. It is not clear whether the claimed narrower ranges represent a limitation, and the metes and bounds of the claims are indefinite.
For the purpose of continuing examination, the limitation of claim 4 will be interpreted as “less than 20 degrees”, the limitation of claim 6 will be interpreted as “at least 4:1”, and the limitations of claim 12 and 19 will be interpreted as “less than 0.85”.
With respect to claim 14, the claim limitation “plurality” is unclear. It is not clear whether applicant is trying to claim a plurality of the same compound or a plurality of different phosphorescent light emitting complexes.
For the purpose of continuing examination, this limitation will be interpreted as a plurality of phosphorescent complexes which may be the same or different from each other.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Herron et al. (US 2015/0028321 A1) in view of Xia et al. (US 2011/0215710 A1), and further in view of Liehm et al. (Liehm, P.; Murawski, C.; Furno, M.; Lussem, B.; Leo, K.; Gather, M., 2012, Comparing the emissive dipole orientation of two similar phosphorescent green emitter molecules in highly efficient organic light-emitting diodes, Appl. Phys. Lett., 101, 253304.)
With respect to claims 1, 9, and 14, due to the breadth of the claim, examiner defers to the compound of Figure 2 as a preferred embodiment of the claimed invention until the rejection under 112(a) is overcome.
With respect to claim 1, Herron discloses a compound having Formula I (paragraph 0008), pictured below.

    PNG
    media_image6.png
    259
    310
    media_image6.png
    Greyscale

In this formula, Ar is biphenyl with a C8 alkyl substituent (paragraph 0009), R1 is hydrogen (paragraph 0010), R8 is a methyl group, and all other R groups are hydrogen (paragraph 0011).
This forms the compound pictured below.

    PNG
    media_image7.png
    456
    543
    media_image7.png
    Greyscale

This compound differs from the compound of instant Figure 2 in that the poly-phenylene moiety is on the benzene ring, rather than the pyridine ring, and it is also homoleptic.
Xia teaches compounds comprising a 2-phenylpyridine ligand for use in organic light emitting devices (abstract).
Xia teaches that phenyl groups substituted on the pyridine ring of the 2-phenylpyridine ligand may increase the conjugation of the ligand and result in red shifted emission (paragraph 0066, lines 1-3).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to position the polyphenylene moiety of Herron on the pyridine portion of the phenylpyridine ligand in order to obtain a ligand with increased conjugation and red shifted emission.
This modification would produce the compound below.

    PNG
    media_image8.png
    445
    534
    media_image8.png
    Greyscale

This compound differs from the compound of instant Figure 2 in that it is homoleptic.
Liehm teaches the average orientation of the transition dipole moments of Ir(ppy)3 and Ir(ppy)2(acac) in a CBP matrix. Liehm teaches that the transition dipole orientation of Ir(ppy)3 is nearly isotropic while 77% of the dipoles of Ir(ppy)2(acac) are horizontally aligned. Liehm also teaches that the emitters achieve an external quantum efficiency of 18.3% and 21.7% respectively and this difference is partially explained by the different dipole orientation (abstract).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to alter the transition dipole moment of the homoleptic iridium complex of Herron in view of Xia by creating a heteroleptic compound comprising an acetylacetonate ligand in order to increase the external quantum efficiency of the compound.
This modification would produce the compound below.

    PNG
    media_image9.png
    461
    647
    media_image9.png
    Greyscale

This compound is interpreted as meeting the requirements of the instant claim as it is given as a preferred embodiment of the compound in Figure 2 of the instant application.
With respect to claim 2, Herron in view of Xia and Liehm teach the light-emitting phosphorescent complex of claim 1.  The prior art is silent to the parallel alignment of the polyphenylene group, X, and the transition dipole moment. However, this is considered to be a property of the composition.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01(II)), and the compound of Herron in view of Xia and Liehm reads on the claims. Support for this presumption comes from the use of like materials and like processes when the phosphorescent complex of Herron in view of Xia and Liehm is used in the organic layer of an electroluminescent device, which would result in the claimed property described in the instant claims. Therefore, the claims are considered to be obvious over Herron in view of Xia and Liehm, and the burden shifts to applicant to show that there is an unobvious difference between 
With respect to claim 3, Herron in view of Xia and Liehm teach the light-emitting phosphorescent complex of claim 1.  The prior art is silent to the ligand-X bond between the light-emitting ligand and the group X being substantially parallel with the dimension (a). However, this is considered to be a property of the composition.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01(II)), and the compound of Herron in view of Xia and Liehm reads on the claims. Support for this presumption comes from the use of like materials and like processes when the phosphorescent complex of Herron in view of Xia and Liehm is used in the organic layer of an electroluminescent device, which would result in the claimed property described in the instant claims. Therefore, the claim is considered to be obvious over Herron in view of Xia and Liehm, and the burden shifts to applicant to show that there is an unobvious difference between the claimed phosphorescent complex and the phosphorescent complex in the prior art. See MPEP 2112 (V). In addition, the presently claimed properties are considered to be present once the work of Herron in view of Xia and Liehm was first provided. See MPEP 2112.01 (II). A rejection under 35 USC 102 and 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic. See MPEP 2112(III).
With respect to claim 4, Herron in view of Xia and Liehm teach the light-emitting phosphorescent complex of claim 1.  The prior art is silent to the angle between the transition dipole moment and a ligand-X bond between the light-emitting ligand and the group X being less than 20 degrees. However, this is considered to be a property of the composition.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01(II)), and the compound of Herron in view of Xia and Liehm reads on the claims. Support for this presumption comes from the use of like materials and like processes when the phosphorescent complex of Herron in view of Xia and Liehm is used in the organic layer of an electroluminescent device, which would result in the claimed property described in the instant claims. Therefore, the claim is considered to be obvious over Herron in view of Xia and Liehm, and the burden shifts to applicant to show that there is an unobvious difference between the claimed phosphorescent complex and the phosphorescent complex in the prior art. See MPEP 2112 (V). In addition, the presently claimed properties are considered to be present once the work of Herron in view of Xia and Liehm was first provided. See MPEP 2112.01 (II). A rejection under 35 USC 102 and 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic. See MPEP 2112(III).
With respect to claim 5, Herron in view of Xia and Liehm teach the light-emitting phosphorescent complex of claim 1, pictured above, which has a rod-like backbone (polyphenylene chain). The prior art is silent to the rod-like backbone extending substantially parallel to the transition dipole moment, the dimension (a) and the ligand-X bond between the light-emitting ligand and the group X. However, this is considered to be a property of the 
With respect to claim 6, Herron in view of Xia and Liehm teach the light-emitting phosphorescent complex of claim 1, which is pictured and discussed above. The prior art is silent to the a:b aspect ratio of the light emitting phosphorescent complex being at least 4:1 or at least 5:1. However, this is considered to be a property of the composition.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01(II)), and the compound of Herron in view of Xia and Liehm reads on the claims. Support for this presumption comes from the use of like materials and like processes when the phosphorescent complex of Herron in view of Xia and 
With respect to claim 7, Herron in view of Xia and Liehm teach the light-emitting phosphorescent complex according to claim 1, and the light emitting ligand L comprises a bidentate ligand, as pictured above.
With respect to claim 8, Herron in view of Xia and Liehm teach the light-emitting phosphorescent complex to claim 1, and the metal atom is an iridium atom, as discussed above.
With respect to claim 14, Herron discloses an organic electronic device comprising a cathode, an anode, a photoactive layer between them (paragraph 0174, lines 1-5), and the photoactive layer comprises a compound (paragraph 0178) having Formula I (paragraph 0008), pictured below but may also have two complexes (paragraph 0017 and figure 3).

    PNG
    media_image6.png
    259
    310
    media_image6.png
    Greyscale

In this formula, Ar is biphenyl with a C8 alkyl substituent (paragraph 0009), R1 is hydrogen (paragraph 0010), R8 is a methyl group, and all other R groups are hydrogen (paragraph 0011).
This forms the compound pictured below.

    PNG
    media_image7.png
    456
    543
    media_image7.png
    Greyscale

This compound differs from the compound of instant Figure 2 in that the poly-phenylene moiety is on the benzene ring, rather than the pyridine ring, and it is also homoleptic.
Xia teaches compounds comprising a 2-phenylpyridine ligand for use in organic light emitting devices (abstract).
Xia teaches that phenyl groups substituted on the pyridine ring of the 2-phenylpyridine ligand may increase the conjugation of the ligand and result in red shifted emission (paragraph 0066, lines 1-3).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to position the polyphenylene moiety of Herron on the pyridine portion of the phenylpyridine ligand in order to obtain a ligand with increased conjugation and red shifted emission.
This modification would produce the compound below.

    PNG
    media_image8.png
    445
    534
    media_image8.png
    Greyscale

This compound differs from the compound of instant Figure 2 in that it is homoleptic.
Liehm teaches the average orientation of the transition dipole moments of Ir(ppy)3 and Ir(ppy)2(acac) in a CBP matrix. Liehm teaches that the transition dipole orientation of Ir(ppy)3 is nearly isotropic while 77% of the dipoles of Ir(ppy)2(acac) are horizontally aligned. Liehm also 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to alter the transition dipole moment of the homoleptic iridium complex of Herron in view of Xia by creating a heteroleptic compound comprising an acetylacetonate ligand in order to increase the external quantum efficiency of the compound.
This modification would produce the compound below.

    PNG
    media_image9.png
    461
    647
    media_image9.png
    Greyscale

This compound is interpreted as meeting the requirements of the instant claim as it is given as a preferred embodiment of the compound in Figure 2 of the instant application.
With respect to claim 15, Herron in view of Xia and Liehm teaches the organic light emitting device of claim 14, and the device comprises a hole injection layer (paragraph 0174, lines 1-6).
With respect to claim 16, Herron in view of Xia and Liehm teach the light-emitting phosphorescent complex of claim 1.  The prior art is silent to the parallel alignment of the polyphenylene group, X, and the transition dipole moment. However, this is considered to be a property of the composition.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01(II)), and the compound of Herron in view of Xia and Liehm reads on the claims. Support for this presumption comes from the use of like materials and like processes when the phosphorescent complex of Herron in view of Xia and Liehm is used in the organic layer of an electroluminescent device, which would result in the claimed property described in the instant claims. Therefore, the claims are considered to be obvious over Herron in view of Xia and Liehm, and the burden shifts to applicant to show that there is an unobvious difference between the claimed phosphorescent complex and the phosphorescent complex in the prior art. See MPEP 2112 (V). In addition, the presently claimed properties are considered to be present once the work of Herron in view of Xia and Liehm was first provided. See MPEP 2112.01 (II). A rejection under 35 USC 102 and 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic. See MPEP 2112(III).
With respect to claim 20, Herron in view of Xia and Liehm teach the organic light-emitting device of claim 14, and Herron teaches device characterization (paragraph 0263), in which the OLED samples are characterized by measuring current-voltage and electroluminescence radiance, which implies applying a voltage across the electrodes of the organic light emitting device, and that a measureable light is emitted from the device. Light .

Claims 9-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Herron et al. (US 2015/0028321 A1) in view of Xia et al. (US 2011/0215710 A1), Liehm et al. (Liehm, P.; Murawski, C.; Furno, M.; Lussem, B.; Leo, K.; Gather, M., 2012, Comparing the emissive dipole orientation of two similar phosphorescent green emitter molecules in highly efficient organic light-emitting diodes, Appl. Phys. Lett., 101, 253304) and Wilson et al. (WO 2013/064814 A1).
With respect to claims 9 and 17, due to the breadth of the claims and the absence of a sufficiently defined host, Examiner defers to Composition Example 2 on page 49 of the instant specification as an example of a composition that meets the requirements of the claims until the 112(a) rejections are overcome. Any combination of substituent on monomers VIIa and XI will be interpreted to read on Host Polymer 1.
With respect to claim 9, Herron discloses a compound having Formula I (paragraph 0008), pictured below.

    PNG
    media_image6.png
    259
    310
    media_image6.png
    Greyscale

In this formula, Ar is biphenyl with a C8 alkyl substituent (paragraph 0009), R1 is hydrogen (paragraph 0010), R8 is a methyl group, and all other R groups are hydrogen (paragraph 0011).
This forms the compound pictured below.

    PNG
    media_image7.png
    456
    543
    media_image7.png
    Greyscale

This compound differs from the compound of instant Figure 2 in that the poly-phenylene moiety is on the benzene ring, rather than the pyridine ring, and it is also homoleptic.
Xia teaches compounds comprising a 2-phenylpyridine ligand for use in organic light emitting devices (abstract).
Xia teaches that phenyl groups substituted on the pyridine ring of the 2-phenylpyridine ligand may increase the conjugation of the ligand and result in red shifted emission (paragraph 0066, lines 1-3).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to position the polyphenylene moiety of Herron on 
This modification would produce the compound below.

    PNG
    media_image8.png
    445
    534
    media_image8.png
    Greyscale

This compound differs from the compound of instant Figure 2 in that it is homoleptic.
Liehm teaches the average orientation of the transition dipole moments of Ir(ppy)3 and Ir(ppy)2(acac) in a CBP matrix. Liehm teaches that the transition dipole orientation of Ir(ppy)3 is nearly isotropic while 77% of the dipoles of Ir(ppy)2(acac) are horizontally aligned. Liehm also teaches that the emitters achieve an external quantum efficiency of 18.3% and 21.7% respectively and this difference is partially explained by the different dipole orientation (abstract).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to alter the transition dipole moment of the homoleptic iridium complex of Herron in view of Xia by creating a heteroleptic compound 
This modification would produce the compound below.

    PNG
    media_image9.png
    461
    647
    media_image9.png
    Greyscale

This compound is interpreted as meeting the requirements of the instant claim as it is given as a preferred embodiment of the compound in Figure 2 of the instant application.
However, neither Herron nor Xia nor Liehm teach the composition of the instant claims.
Wilson teaches an organic light emitting device comprising a highly conjugated polymer of 1,4-linked arylene units (page 22, lines 7-8). Wilson teaches the host polymer may include two different arylene units (page 18, lines 13-14).
Wilson gives examples of two exemplary repeat units, (Via) and (VII) (page 22), which are pictured below.

    PNG
    media_image10.png
    192
    143
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    245
    230
    media_image11.png
    Greyscale

In these formulae, R10 is an n-hexyl group (page 22, lines 1-2 and page 21 line 4), and R5 is a methyl group (page 21, line 4).
Wilson teaches Light Emitting Composition 1 (page 37) comprising 94% of a polymer host of 50% repeat unit 1, and 50% of repeat unit 2, with 6% of a fluorescent and phosphorescent dopant.
Wilson teaches that in order to function effectively, it is necessary for the relevant excited state energy level of the host material to be sufficiently high to allow transfer of excitons from an excited state energy level of the host to an excited state energy level of a luminescent dopant (page 2, lines 6-10), and the extent of conjugation in the polymer can influence the singlet and triplet energy of the host material (page 18, lines 5-9).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the highly conjugated polymer of Wilson as a host material for the compound of Herron in view of Xia and Liehm in order to allow efficient transfer of excitons from an excited state energy level of the host to an excited state energy level of a luminescent dopant, as taught by Wilson.
Further, in Light Emitting Composition 2 (page 37), the same polymer, but a different concentration of dopants is used. 
When Light Emitting Composition 1 and Light Emitting Composition 2 are incorporated into Device Examples 1 and  2, respectively, it can be seen in Figure 2 that each device displays a different normalized intensity and emissive wavelength pattern.
This establishes normalized intensity and emissive wavelength as a result effective variable that is dependent on dopant concentration.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to change the concentration of the emissive dopant to the ratio of the instant composition (Composition Example 2 has 5% Compound Example 1 and 95% Host Polymer 2) in order to optimize the normalized intensity of the device and emissive wavelength, up to and including elimination the fluorescent compound, particularly as Wilson teaches that there is a lower external quantum efficiency in Device Example 3 that is believed to be due to quenching by the fluorescent dopant. 
With respect to claim 10, Herron in view of Xia, Liehm and Wilson teaches the composition of claim 9, and the host material is a polymer, as discussed above.
With respect to claim 11, Herron in view of Xia, Liehm, and Wilson teaches the composition of claim 8, and Wilson teaches the phosphorescent dopant is mixed with the polymer host in ortho-xylene (page 37, lines 1-4).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to mix the phosphorescent dopant of Herron, Xia, and Liehm with the host of Wilson, as Wilson teaches this is a known method of forming a light emitting composition.
With respect to claim 12, Herron in view of Xia, Liehm, and Wilson teaches the composition of claim 9, as discussed above. The prior art is silent to the anisotropy of the 
With respect to claim 13, Herron in view of Xia, Liehm, and Wilson teaches the composition of claim 9, and the host material is 1,4-bonded which would result in a rod-like backbone.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Herron et al. (US 2015/0028321 A1) in view of Xia et al. (US 2011/0215710 A1), Liehm et al. (Liehm, P.; Murawski, C.; Furno, M.; Lussem, B.; Leo, K.; Gather, M., 2012, Comparing the emissive dipole orientation of two similar phosphorescent green emitter molecules in highly efficient organic light-emitting diodes, Appl. Phys. Lett., 101, 253304) as applied to claims  1-8, 14-17 and 20 above and further in view of Wilson et al. (WO 2013/064814 A1).
With respect to claim 17, Herron in view of Xia and Liehm teaches the organic light-emitting device of claim 14, however, Herron in view of Liehm and Wilson do not teach the composition of claim 17.
Wilson teaches an organic light emitting device comprising a highly conjugated polymer of 1,4-linked arylene units (page 22, lines 7-8). Wilson teaches the host polymer may include two different arylene units (page 18, lines 13-14).
Wilson gives examples of two exemplary repeat units, (Via) and (VII) (page 22), which are pictured below.

    PNG
    media_image10.png
    192
    143
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    245
    230
    media_image11.png
    Greyscale

In these formulae, R10 is an n-hexyl group (page 22, lines 1-2 and page 21 line 4), and R5 is a methyl group (page 21, line 4).
Wilson teaches Light Emitting Composition 1 (page 37) comprising 94% of a polymer host of 50% repeat unit 1, and 50% of repeat unit 2, with 6% of a fluorescent and phosphorescent dopant.
Wilson teaches that in order to function effictively, it is necessary for the relevant excited state energy level of the host material to be sufficiently high to allow transfer of excitons from an excited state energy level of the host to an excited state energy level of a luminscent dopant 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the highly conjugated polymer of Wilson as a host material for the compound of Herron in view of Xia and Liehm in order to allow efficient transfer of excitons from an excited state energy level of the host to an excited state energy level of a luminescent dopant, as taught by Wilson.
Further, in Light Emitting Composition 2 (page 37), the same polymer, but a different concentration of dopants is used. 
When Light Emitting Composition 1 and Light Emitting Composition 2 are incorporated into Device Examples 1 and 2, respectively, it can be seen in Figure 2 that each device displays a different normalized intensity and emissive wavelength pattern.
This establishes normalized intensity and emissive wavelength as a result effective variable that is dependent on dopant concentration.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to change the concentration of the emissive dopant to the ratio of the instant composition (Composition Example 2 has 5% Compound Example 1 and 95% Host Polymer 2) in order to optimize the normalized intensity of the device and emissive wavelength, up to and including elimination the fluorescent compound, particularly as Wilson teaches that there is a lower external quantum efficiency in Device Example 3 that is believed to be due to quenching by the fluorescent dopant. 
With respect to claim 18, Herron in view of Xia, Liehm, and Wilson teaches the organic light emitting device of claim 17, and Wilson teaches the phosphorescent iridium dopants may be physically mixed with a host material in the light-emitting material.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to physically mix the dopant and host as Wilson teaches this is a known way to use a host and dopant in a light emitting layer.
With respect to claim 19, Herron in view of Xia, Liehm, and Wilson teaches the organic light emitting device of claim 17, as discussed above. The prior art is silent to the anisotropy of the composition being less than 0.85. However, this is considered to be a property of the composition.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical composition, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01(II)), and the composition of Herron in view of Xia, Liehm, and Wilson reads on the claims. Support for this presumption comes from the use of like materials and like processes when the composition is used as light emitting composition in the organic layer of an electroluminescent device, which would result in the claimed property described in the instant claims. Therefore, the claims are considered to be obvious over Herron in view of Xia, Liehm, and Wilson, and the burden shifts to applicant to show that there is an unobvious difference between the claimed composition and the composition in the prior art. See MPEP 2112 (V). 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kwong et al. (US 2008/0280163 A1) – teaches polyphenylene iridium complexes
Sakurai et al. (JP 2004/292423 A) – teaches using polyparaphenylene chains on phenyl moiety of phenylpyridine ligands
Ito et al. (JP 2006/290781 A) – teaches using alkyl groups on phenylpyridine ligands to reduce aggregation of iridium complexes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/R.S./            Examiner, Art Unit 1786                                                                                                                                                                                            
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786